DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/339660.   Claims 1, 3, 5, 6, 8-12, 14 and 15 are pending.

Information Disclosure Statement
Applicant IDS of 12/18/2020 has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yayoi Romans on 04/05/2021.

The application claim 15 has been amended to read as follows: 

15.	A centrifugal clutch, comprising:
	a drive plate that receives driving force of an engine and is rotationally driven integrally with a driven pulley;
	a clutch outer part that includes a tubular surface provided concentric to the drive plate outside the drive plate; and
	a plurality of clutch weights comprising a first clutch weight rotatably attached on the drive plate via a first swing support pin, and a second clutch weight rotatably 
each of the first clutch weight and the second clutch weight includes a clutch shoe extending in a circumferential direction of the drive plate and facing the tubular surface of the clutch outer part, and swings in a direction in which the clutch shoe comes into contact with or becomes separated from the tubular surface of the clutch outer part in accordance with centrifugal force due to rotational drive of the drive plate, 	
each of the first clutch weight and the second clutch weight comprises a distal end and a proximal end opposite to the distal end in the circumferential direction, the distal end and the proximal end facing the tubular surface of the clutch outer part, the distal end of the first clutch weight being farther from the first swing support pin than the proximal end of the first clutch weight is, the distal end of the second clutch weight being farther from the second swing support pin than the proximal end of the second clutch weight is, 
the centrifugal clutch further comprises a torsion spring in contact with the ta distal end of the second clutch weight and applies force resisting the centrifugal force on the distal end of the second clutch weight while the engine is in an idling state, 
the torsion spring comprises a first end part, a second end part opposite the first end part and a coil part formed between the first end part and the second end part, the coil part being rewound as the distal end of the second clutch weight swings toward the tubular surface, 

the coil part is circumferentially further from the second swing support pin than the distal end of the second clutch weight distance from the second swing support pin.



The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record, “the centrifugal clutch further comprises a  torsion spring comprising a first end part and a second end part opposite to the first end part, the first end part being in contact with the proximal end of the first clutch weight, the second end part being in contact with the distal end of the second clutch weight 
the torsion spring applies force resisting the centrifugal force on the distal end of the second clutch weight while the engine is in an idling state, the torsion spring comprises a coil part which is rewound as the distal end of the second clutch weight swings toward the tubular surface, and 
the proximal end of the first clutch weight is pushed toward the inside direction of the drive plate by the first end part.”  


 “the centrifugal clutch further comprises a torsion spring comprising a first end part and a second end part opposite to the first end part, the first end part being in contact with the second end of the first clutch weight, the second end part being in contact with the first end of the second clutch weight, 
the torsion spring applies force resisting the centrifugal force on the first end of the second clutch weight while the engine is in an idling state, 
the torsion spring is supported by the second swing support pin, the torsion spring comprises a coil part which is rewound as the second end of the first clutch weight swings toward the tubular surface, 
the first end of the second clutch weight is pushed toward an inside direction of the drive plate by the second end part.”

Regarding claim 15 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record,
“the torsion spring comprises a first end part, a second end part opposite the first end part  and a coil part formed between the first end part and the second end part, the coil part being  rewound as the distal end of the second clutch weight swings toward the tubular surface, 
the coil part is supported by being fitted to a pin-shaped spring support on the drive plate in a state in which the first end part and the second end part are spread in a direction in which the coil part is rewound, and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARK A MANLEY/Primary Examiner, Art Unit 3659